Exhibit 10.108

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

This Intellectual Property License Agreement (“Agreement”) is dated as of the
14th day of December, 2004, by and among WYNN RESORTS HOLDINGS, LLC, a Nevada
Limited Liability Company (hereinafter “Holdings”), WYNN RESORTS, LIMITED, a
Nevada corporation (hereinafter “Limited”) and Wynn Las Vegas, LLC, a Nevada
limited liability company (hereinafter “Licensee”). Holding and Limited are
collectively referred to herein as “Licensor”.

 

RECITALS

 

A. Holdings is the owner or exclusive licensee with the right to license and/or
sublicense certain marks and works as defined herein that are listed and
described in attached Schedule A, and is the licensee of other third party
rights and works as defined herein that are listed and described in attached
Schedule B, and certain trade secrets, data and know-how that are listed and
described in attached Schedule C (hereinafter, collectively, the “Holdings
Intellectual Property”).

 

B. Limited is the sole member of Holdings and is the owner of certain trade
secrets, data, know-how and other intangible property that are listed and
described in attached Schedule C (hereinafter, collectively the “Limited
Intellectual Property”). The Holdings Intellectual Property and the Limited
Intellectual Property are collectively referred to herein as the “Licensed
Property.”

 

C. Holdings is the Sole member of Licensee, which was established to own and
operate one or more hotel casino resorts in Las Vegas, Nevada (the “Las Vegas
Operations”).

 

D. In order to successfully design, build, market, advertise, promote and
operate the Las Vegas Operations, Licensee desires to license the Licensed
Property from Licensor pursuant to the terms and conditions set forth in this
Agreement.

 

Now, therefore, in consideration of the foregoing and the mutual promises
contained herein, the parties have agreed as follows:

 

  1. License. Licensor hereby grants the following licenses to Licensee at the
location specified herein.

 

  1.01 Licensor grants to Licensee a nonexclusive license and/or nonexclusive
sublicense to use the marks listed in Schedule A, attached hereto, in connection
with the operation, advertising, promotion, distribution and services of the Las
Vegas Operations. Licensor in its reasonable discretion, by written notice to
Licensee, may add additional marks to Schedule A, provided that Licensee is not
charged a fee for the use of such marks. In addition, Schedule A shall be deemed
to exclude any marks that have been abandoned. The foregoing licenses granted in
this Paragraph 1.01 shall hereinafter be known as the “Trademark License.”



--------------------------------------------------------------------------------

  1.02 Licensor grants Licensee a non-exclusive sublicense to the works listed
in Schedule B, attached hereto, in connection with the operation, advertising,
promotion, distribution and services of the Las Vegas Operations. The foregoing
licenses granted in this Paragraph 1.02 shall hereinafter be known as the
“Copyright and Persona License.”

 

  1.03 Licensor grants to Licensee a non-exclusive license to use the data,
trade secrets and know-how listed in Schedule C, attached hereto, developed by
Licensor and its employees, officers, directors and representatives, and such
future items as may be provided from time to time for use in connection with the
operation, advertising, promotion, distribution and services of the Las Vegas
Operations. Licensor shall pay all costs associated with the development of such
data, trade secrets and know-how and shall also be responsible for providing
Licensee updates or upgrades to such materials. Licensee shall reimburse all
installation and/or training costs incurred by licensor in connection with
providing Licensee such information. The foregoing license shall hereinafter be
known as the “Trade Secret and Know How License.”

 

  1.04 Licensee shall not have the right to grant sublicenses hereunder.

 

  1.05 Notwithstanding the foregoing, Licensee shall have the right to permit
persons other than Licensee to produce and manufacture promotional products or
the packaging thereof for Licensee consistent with the quality standards and
other requirements of this Agreement. Licensee will identify its products and
manufacturers for the products to Licensor upon request. Licensee agrees that
any person or entity permitted to manufacture such products shall be prohibited
from manufacturing, producing, selling, distributing, or shipping products other
than to Licensee or Licensor. Licensee further agrees to enforce such
prohibition at its own expense and upon reasonable demand by Licensor.

 

  2. License Term and Location.

 

  2.01 This Agreement shall be effective as of December 14, 2004, and shall
continue as to all non-expired and non-terminated locations, or until otherwise
terminated under the provisions of this Agreement.

 

  2.02 This Agreement is specific to Licensee’s operations located in Las Vegas,
Nevada, but shall include the right to use the Licensed Property in all
advertising, promotion and marketing materials worldwide and in any and all
media now known or hereafter devised.

 

2



--------------------------------------------------------------------------------

  3. Quality Control.

 

  3.01 Licensee agrees that the facilities, amenities, services and goods
covered by this Agreement will be of exceptional quality and that such
amenities, services and products will be designed, manufactured, sold and
distributed in full and complete compliance with all applicable laws. To this
end, Licensee shall, upon Licensor’s written request, permit Licensor to inspect
and approve the facilities and, upon Licensor’s written request, any and all
advertising, promotion, public relations material, merchandise, or promotional
products (“Product Sample”) before manufacture or production. Any Product Sample
that contains any of the Licensed Property submitted to Licensor, if any, shall
be deemed approved unless Licensor disapproves the same in writing within thirty
(30) days after receipt by Licensor. In the event that Licensor notifies
Licensee in writing that it disapproves of any particular use of the Licensed
Property, whether or not it had been previously submitted to Licensor for
approval or approved by Licensor, Licensee shall promptly phase out and cease
such usage.

 

  3.02 All promotional items and products manufactured or assembled outside of
the United States shall be marketed in accordance with prevailing U.S. Customs
and Federal Trade Commission laws, rules and regulations and other applicable
laws, rules and regulations. To the extent that Licensor’s obligations for
quality control with and from its third party licensors may vary from time to
time, Licensee agrees to accept and comply, upon reasonable written notice, with
such quality control provisions as may be required under Licensor’s license
agreements with third parties from whom Licensor has obtained the rights to the
Licensed Property.

 

  3.03 Licensee acknowledges that providing substandard services or products
would have an adverse effect upon the reputation of Licensor and any third party
from whom Licensor has obtained the rights, including but not limited to the
parties to the agreements listed on Schedule B. Accordingly, Licensee agrees not
to offer amenities or facilities of less than the highest quality standards or
to sell defective products (seconds) which bear the marks of the Licensed
Property.

 

  3.04

Licensee agrees to operate the Las Vegas Operations in a manner which meets or
exceeds the following minimum quality standards: (a) the business shall be
operated in compliance with all applicable local, state and federal laws and
regulations, including, but not limited to, health, safety, fire and business
codes, tax laws, gaming laws and labor codes; (b) the business shall maintain
all applicable

 

3



--------------------------------------------------------------------------------

business licenses, including, but not limited to, business, alcohol, and gaming;
(c) the business shall be conducted in a professional and reputable manner
reasonably free from consumer complaints; (d) the premises shall be maintained
in a pristine manner, consistently neat, clean and in proper repair and décor,
in a highly sanitary condition, and all food and beverage services shall
maintain the highest possible rating for cleanliness established by the
governing entity for the site; (e) the business shall be operated in a manner
that does not tarnish or diminish the value of the goodwill represented by the
Licensed Property; and (f) the business shall be operated in a manner that does
not adversely affect the goodwill or reputation of Licensor and its affiliates
or the ability of Licensor and its affiliates to obtain or maintain licenses
from any regulatory authority including the Nevada Gaming Commission.

 

  3.05 Licensor (directly or through its authorized agents) shall have the right
to inspect the premises upon reasonable notice, at any time. If, at any time,
Licensee fails to operate the Las Vegas Operations in conformity with the
quality standards set forth herein, Licensor shall notify Licensee in writing of
any such deficiency. Licensee shall have ten (10) days within which to cure such
deficiency. If Licensee falls to cure any such failure, then Licensor may, at
its option (a) cure the failure and charge Licensee for the expense of doing so,
or (b) terminate this Agreement. In the event that the cure cannot be
accomplished within ten (10) days, but Licensee has made a good faith effort to
effect the cure, Licensor may extend the period to cure for a reasonable time,
at Licensor’s sole and absolute discretion.

 

  4. Goodwill. All goodwill arising from the use of the Licensed Property shall
inure to the benefit of Licensor, or the party from whom Licensor obtained its
rights.

 

  5. Use of Licensed Property and Persona.

 

  5.01 Licensee shall comply, within a period not to exceed thirty (30) days,
with the conditions set forth by Licensor, in writing, from time to time, with
respect to the style, appearance and manner of use of the Licensed Property and
any trade secrets, data and know-how provided to Licensee pursuant to this
Agreement. Licensee may not make any use of the Licensed Property that is not in
compliance with this Agreement, unless Licensee obtains the prior written
permission of Licensor. Licensor may, at its option, require that Licensee, at
Licensee’s cost, place a notice or notices acceptable to Licensor of Licensor’s
respective registration of the marks, works or persona rights.

 

4



--------------------------------------------------------------------------------

  5.02 Upon Licensor’s written request, Licensee shall provide Licensor, for
prior approval, copies of all print advertisements and marketing materials
containing any of the Licensed Property prior to printing, publishing or
distribution. Licenser shall not unreasonably withhold approval of such
advertisements or marketing materials, and any disapproval shall specify the
basis for such disapproval. In the event that Licensor does not approve or
disapprove of such use within thirty (30) days of receipt, the use shall be
deemed to be approved. In the event that Licensor notifies Licensee in writing
that it disapproves of any particular print advertisements or marketing
materials containing any of the Licensed Property, whether or not they had been
previously submitted to Licensor for approval or approved by Licensor, Licensee
shall promptly phase out and cease such usage.

 

  5.03 Licensee agrees not to use any of the Licensed Property in connection
with any other trademark or service mark not owned by Licensor without the
express written permission of Licensor. Licensor shall not unreasonably withhold
approval of such use, and any disapproval shall be in writing specifying the
basis for the disapproval. In the event that Licensor does not approve or
disapprove such request within thirty (30) days of receipt, such request shall
be deemed approved.

 

  5.04 Licensee will not permit any person or entity that leases, subleases or
rents any portion of the Las Vegas Operations, to use any of the Licensed
Property without a written agreement and the express written consent of
Licensor.

 

  6. Termination.

 

  6.01 Failure to comply with any term hereof shall constitute a breach of this
Agreement. Upon any breach, the non-breaching party shall provide written notice
to the breaching party, describing the nature of the breach. Except as provided
in Paragraph 6.03 herein, the breaching party shall have ten (10) days within
which to cure the breach. If the breach is not cured within that period of time,
the non-breaching party may elect to terminate this Agreement. Termination of
the Agreement is effective upon receipt by the breaching party of the written
notice of termination.

 

  6.02

Licensor may terminate this Agreement: (a) upon the occurrence of any default by
Licensee or any third party licensee under any promissory note, indenture, loan
agreement or other instrument or evidence of indebtedness; or (b) if Licensee,
any approved third party licensee, or any third party manufacturer permitted
under Section 1.05 of this Agreement materially breaches this license and

 

5



--------------------------------------------------------------------------------

fails to cure the breach upon ten (10) days notice from Licensor; or (c) if
Licensee or any approved third party licensee becomes insolvent or bankrupt; or
(d) if Licensee fails to continuously operate one or more hotel casino resorts
in Las Vegas, Nevada for a period of ninety (90) days after December 31, 2005
for any reason other than renovation, reconstruction, or rebuilding of the
premises, or any substantial portion thereof.

 

  6.03 Licensee acknowledges that Licensor and its affiliated companies conduct
businesses that are subject to and exist because of privileged gaming licenses
issued by governmental authorities. Licensee agrees that in the event any such
privileged license is suspended or revoked, or Licensor in good faith deems that
this Agreement, or any past, present or future activity or relationship of
Licensee, or Licensee’s officers, directors, employees, agents or
representatives, jeopardizes any such privileged license, or the gaming business
activities of Licensor, or its affiliated companies, then Licensor shall have
the right to terminate this Agreement upon ten (10) days written notice to
Licensee, approved third party licensee or any other licensee, describing the
nature of the activity or individuals and/or relationships creating the problem
for the privileged license.

 

  6.04 This Agreement shall terminate concurrent with the termination of any
agreement between Licensor and any third party for the license of any of the
Licensed Property, including but not limited to, termination of any of the
agreements listed on Schedule B.

 

  6.05 This Agreement shall automatically terminate if (i) Limited ceases to
own, directly or indirectly, all of the member’s interests in Licensee, or (ii)
Limited ceases to have the ability to direct or cause the direction of the
management and policies of Licensee.

 

  7. Indemnification.

 

  7.01

Licensee agrees to obtain, or cause to be obtained, prior to the opening of its
first casino resort hotel, insurance which provides personal injury and property
damage and product liability coverage for any and all claims, suits, losses and
damages arising out of the operation of Licensee’s premises and sale of
promotional merchandise, including coverage for any claims, suits, losses or
damage arising out of negligence concerning the design, manufacture,
distribution and sale of such promotional merchandise, from an insurance
company, acceptable to Licensor, providing coverage and defense. The coverage
for each occurrence shall be at least Five (5) Million ($5,000,000) Dollars with
the deductible or self-insurance retention not greater than

 

6



--------------------------------------------------------------------------------

$100,000 or such in such other amounts as Licensor may advise Licensee. Licensee
shall maintain or cause to be maintained public policy coverage during the term
of this Agreement. Licensor shall be named as an additional insured and shall
receive notice of any cancellation of insurance from the insurance carrier not
less than 30 days prior to effective date of such cancellation.

 

  7.02 Licensor shall defend, indemnify and hold Licensee and all of Licensee’s
directors, officers, employees, agents, affiliates, and assigns (collectively,
the “Licensed Protected Parties”) harmless from and against any demands, claims
and losses arising from any third party claim alleging infringement of Licensed
Property.

 

  7.03 Licensee shall defend, indemnify and hold Licensor and its directors,
officers, employees, agents and affiliates (collectively, “Licensor’s Protected
Parties”) harmless from and against any and all demands, claims, losses or
damages by reason of premise liability or product defect or negligent design or
manufacture by or for Licensee, or arising from Licensee’s operation of the Las
Vegas Operations.

 

  8. Notices. Except as otherwise sat forth herein, any notices, statements or
payments required to be made or given under this Agreement shall hand delivered
or sent via registered mail, postage prepaid, to the following persons and
addresses which may change or be modified at any time in writing by the
receiving parties.

 

To Holdings:    Wynn Resorts Holdings, LLC      3131 Las Vegas Boulevard South  
   Las Vegas, Nevada 89109      Attn: Legal Department To Limited:    Wynn
Resorts, Limited      3131 Las Vegas Boulevard South      Las Vegas, Nevada
89109      Attn: Legal Department To Licensee:    Wynn Las Vegas, LLC      3131
Las Vegas Boulevard South      Las Vegas, Nevada 89109      Attn: Legal
Department

 

  9. Miscellaneous.

 

  9.01

The parties each represent and warrant to the other that their own officer, or
other duly authorized representative executing this Agreement, has the full
power and authority to do so on their behalf.

 

7



--------------------------------------------------------------------------------

  9.02 This Agreement shall be construed without regard to the rule of
presumption requiring construction against the party who drafted the agreement,
or caused it to be drafted. Neither party shall be deemed to be the drafting
party. The parties hereto shall, and they hereby do, waive trial by jury with
respect to any action brought by a party hereto against the other party or to
any other matter arising out of or in any way connected with the Licensed
Property.

 

  9.03 The parties agree that they have each read and understand this Agreement;
they understand its content and meaning; and they have executed it of their own
free will in accordance with their own judgment, after having the opportunity to
obtain the advice of counsel and having actually received the advice of counsel.
The parties acknowledge that they have not been coerced, influenced or induced
to execute this Agreement by any improper action.

 

  9.04 To facilitate the execution of this Agreement by the parties, Licensee
may execute it in counterparts, and the signature transmitted by facsimile shall
have the same force and effect as the original signature.

 

  9.05 This Agreement shall be subject to, governed by and construed according
to the laws of the State of Nevada or, where applicable, United States federal
law. Any dispute regarding or relating to this Agreement shall be exclusively
adjudicated in a court of competent jurisdiction in the State of Nevada.

 

  9.06 No term or provision hereof shall be construed to be waived by either
party, and no breach excused by either party, unless such waiver or consent in
writing, signed on behalf of the party against whom the waiver is asserted. No
consent by either party to, or waiver of, a breach by either party, whether
express or implied, will constitute consent to, waiver of, or excuse of any
other, different, or subsequent breach by either party.

 

  9.07 This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements unless otherwise provided. Each party acknowledges and agrees by
executing this Agreement that it is not relying upon any representation or
promise whatsoever that is not contained herein and that any such representation
or promise is acknowledged to be immaterial. Accordingly, each party to this
Agreement waives the defense or claims of fraud in inducement or mistake of law
or fact to any claim arising out of, based on, or related to this Agreement,
except with respect to the express representations set forth in this Agreement.

 

[signature page to follow]

 

8



--------------------------------------------------------------------------------

In Witness Whereof, the parties have caused this Agreement to be duly executed
as of the day and year first above written

 

WYNN RESORTS, LIMITED By:  

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

    Marc Rubenstein,     Senior Vice President WYNN RESORTS HOLDINGS, LLC    
By:   Wynn Resorts, Limited,         a Nevada corporation,         its sole
member         By:  

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

            Marc Rubenstein,             Senior Vice President WYNN LAS VEGAS,
LLC     By:   Wynn Resorts Holdings, LLC,         a Nevada limited liability
company,         By:   Wynn Resorts, Limited,             a Nevada corporation,
            its sole member             By:   /s/ Marc H. Rubinstein            
    Marc Rubenstein,                 Senior Vice President

 

Signature page - Intellectual Property License Agreement

 

9